Citation Nr: 0700508	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-23 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left 
nephrectomy.  

2.  Whether new and material evidence to reopen the veteran's 
claim for service connection for residuals of back strain has 
been received; and, if so, whether service connection for 
that condition has been established.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1969 to 
April 1971, with service in the Republic of Vietnam.  His DD 
Form 214 reflects that he was awarded the Combat Infantryman 
Badge and the Bronze Star Medal.
 
These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In March 2004, the veteran raised a claim of service 
connection for bilateral tinnitus.  This issue has not been 
developed for appellate review.  The issue is referred to the 
RO for appropriate action.

The Board's decision granting the veteran's petition to 
reopen the claim for service connection for residuals of back 
strain and denying a rating in excess of 30 percent for left 
nephrectomy is set forth below.  The claim for service 
connection for residuals of back stain, on the merits, is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1. The veteran currently exhibits no evidence of albuminuria, 
edema, or decreased right kidney function.

2.  Essential hypertension with diastolic pressure of 
predominantly 120 or more has not been demonstrated.

3.  In a January 1972 rating decision, the RO denied the 
veteran's claim for service connection for residuals of back 
strain; although the RO notified him of this denial later 
that month, the veteran did not initiate an appeal.  

4.  Additional evidence associated with the claims file since 
the RO's January 1972 denial was not previously before agency 
decision makers, and relates to an unestablished fact that, 
when considered with all the evidence of record, raises a 
reasonable possibility of substantiating the claim for 
service connection for residuals of back strain.


CONCLUSION OF LAW

 1.  The criteria for a rating in excess of 30 percent for 
left nephrectomy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, 4.115a, 4.115b, 
Diagnostic Codes 7101, 7500 (2006).

2.  The January 1972 decision that denied the veteran's claim 
for service connection for residuals of back strain is final.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2006).

3.  Since the January 1972 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for residuals of back strain 
have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the claim for 
service connection for residuals of low back strain.  
Therefore, no further notice or development under the VCAA is 
required with respect to the claim to reopen, including any 
discussion of the requirements outlined in Kent v. Nicholson, 
20 Vet. App. 1 (2006). 

With respect to VA's duty to notify for the claim for an 
increased rating, the RO sent a letter to the veteran in 
January 2003 which asked him to submit certain information, 
and informed him of VA's responsibility concerning obtaining 
evidence to substantiate his claim.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claims.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records. VA informed the veteran what he 
needed to substantiate his claims on appeal.  In view of 
this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to each claim on 
appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the January 2003 letter was sent to the veteran 
prior to the issuance of the April 2003 rating decision.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  In this regard the Board notes that the record 
contains the following pertinent records: private medical 
records, an April 2004 letter from the veteran's private 
physician and January 2003 and July 2004 VA examination 
reports.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent records, in 
addition to those noted above, that that need to be obtained. 
The record also presents no basis for further developing the 
record to create an additional evidence to be considered in 
connection with the claims.  Accordingly, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A. 

In Dingess v. Nicholson 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
upon receipt of an application for a service-connection 
claim, VA must inform the veteran that a disability rating  
and an effective date will be assigned if benefits are 
awarded.  In the present appeal, the veteran was provided 
with notice of the type of information and evidence that is  
necessary to substantiate the claim of entitlement to an 
increased rating for left nephrectomy; however, he was not 
provided with notice of the requirements regarding the 
assignment of an effective date in the event that the claim 
is granted.   
Despite the inadequate notice provided to the veteran 
concerning this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of the final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, the Board concludes below that the 
preponderance of  the evidence is against the veteran's claim 
for an increased rating.  Thus, any question as to the 
appropriate effective date to be assigned is rendered moot.

II.  Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected left nephrectomy is currently 
rated 30 percent disabling under 38 C.F.R. §  4.115b, 
Diagnostic Code 7500.   

Under 38 C.F.R. § 4.115b, removal of one kidney warrants a 
minimum evaluation of 30 percent disabling under that code, 
or it is rated as renal dysfunction under 38 C.F.R. § 4.115a  
if there is nephritis, infection, or pathology of the other 
[kidney].

Renal dysfunction is rated 30 percent when there is constant 
or recurring albumin with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101.  A 60  
percent rating is warranted when there is constant 
albuminuria with some edema; or definite decrease in kidney 
function; or hypertension at least 40 percent disabling under 
38 C.F.R. § 4.115a, Diagnostic Code 7101.  An 80 percent 
rating requires persistent edema and albuminuria with BUN 40 
to 80 mg%; or creatinine 4 to 8mg%; or generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  A 100 percent rating 
requires regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or BUN more than 80mg%; or creatinine more than  
8mg%; or markedly decreased function of kidney or other organ 
systems, especially cardiovascular.  See 38 C.F.R. § 4.115a.

Under Diagnostic Code 7101 for hypertension, a rating of 40 
percent requires diastolic pressure predominantly 120 or 
more.  A 60 percent rating requires diastolic pressure of 130 
or more.  See 38 C.F.R. § 4.104.

Considering the pertinent medical evidence of record in light 
of the above-noted criteria, the Board finds that a rating in 
excess of 30 percent for left nephrectomy is not warranted.

Careful review of the clinical history in the veteran's 
claims file fails to reveal that the veteran has ever had any 
malfunction, abnormality, or disease of his remaining right 
kidney.  The medical evidence has uniformly revealed the 
right kidney to be entirely normal and there has never been 
demonstration of any acute or chronic nephritis, infection or 
pathology of the remaining right kidney.  

Furthermore, the medical evidence associated with the claims 
file does not reveal that the veteran has constant 
albuminuria; indeed multiple laboratory studies fail to 
indicate that he has ever had an elevated albumin reading at 
any time.  There is similarly no finding of existing right 
kidney abnormality and there is certainly no definite 
decrease in right kidney function demonstrated in any 
evidence on file.  In this regard, private medical records 
and VA examination reports reflect that edema was not 
detected.  Furthermore, during a July 2004 VA examination, 
the veteran denied lethargy, weakness or anorexia secondary 
to the nephrectomy.  The veteran does have hypertension, but 
multiple blood pressure readings throughout the claims file 
fails to ever record a single reading demonstrating a 
diastolic pressure of 120 or  more under Diagnostic Code 
7101.  That is, the veteran is not shown to have renal 
dysfunction of his remaining kidney and he fails to meet any 
of the criteria for the next higher evaluation of 60 percent 
under the schedular criteria for renal dysfunction.  

It is understood that there exists a close relationship in 
general medical principles between heart and kidney disease 
and resulting abnormality and dysfunction.  The veteran is 
clearly shown to have chronic ongoing hypertension.  He is 
not, however, shown to have had any form of right kidney 
disease or dysfunction any time subsequent to the removal of 
his left kidney.  Moreover, there is a complete absence of 
any competent clinical evidence which in any way relates the 
veteran's left nephrectomy and his subsequently manifested 
hypertension, and chronic essential hypertension.  In fact, 
in an April 2004 letter from the veteran's private doctor, he 
stated that hypertension can be related to kidney disease, 
but he had not found any literature that hypertension is 
related to nephrectomy when the remaining kidney is normal.  
Moreover, the July 2004 VA examiner stated that to suggest 
that the veteran's hypertension was secondary to the 
nephrectomy was pure speculation and he opined that the 
veteran's hypertension is unlikely to be secondary to the 
nephrectomy.

The Board is not unsympathetic with the veteran's claim. 
There is, however, an essential absence of competent clinical 
evidence which in any way demonstrates that any other 
genitourinary symptoms are attributable to the surgical 
removal of the veteran's left kidney.  In this regard, 
although the veteran complains of frequent urination, there 
still remains an absence of objective evidence showing that 
there is a decrease in right kidney functioning.  In 
addition, the July 2004 VA examiner opined that the veteran's 
urinary frequency and nocturia was more likely than not to be 
secondary to his prostate and unlikely to be secondary to his 
left nephrectomy.  Thus, based on both private and VA medical 
findings, the Board finds that the medical evidence reflects 
that the service-connected kidney disability more nearly 
approximates the criteria for the current 30 percent rating, 
rather than the next higher rating of 60 percent upon 
application of the rating criteria for renal dysfunction.  
See 38 C.F.R. § 4.115b. 

III.  Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

As indicated above, the veteran's claim for service 
connection for residuals of back strain had previously been 
considered and denied in a January 1972 rating decision. As 
the veteran did not appeal that decision, it is final based 
on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.  The veteran sought to reopen his 
claim for service connection for residuals of back strain in 
January 2003.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim was the 
January 1972 RO decision. Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In the January 1972 decision, the RO denied the veteran's 
claim for residuals of back strain because the medical 
evidence failed to show that the veteran had a current back 
disability. At the time of the January 1972 decision, the 
evidence of record included the veteran's service medical 
records and the report of a July  1971 VA examination.

Evidence added to the claims file since the RO's January 1972 
denial includes private medical records from October 1999 to 
October 2002 reflecting a notation that the veteran was 
diagnosed with disc herniation of left L5-S1 in 1992, and 
additional diagnoses of lumbar radiculopathy, degenerative 
disc disease, and chronic lower back pain; a February 2003 
letter from the veteran contending that he has had continued 
back pain since he injured his back in service; and an April 
2004 letter from the veteran's private physician stating that 
the veteran reported having experienced chronic low back pain 
since his service injury and that it was unclear whether in 
1992 the veteran had an acute disc herniation or whether it 
resulted from the veteran's previous injury sustained in 
service.  

The private treatment records relating to the veteran's low 
back complaints are new and material.  Although the private 
treatment records, to include the April 2004 letter from the 
veteran's private physician, fails to establish the etiology 
of the veteran's back disability, they both show that the 
veteran presently has disc herniation of left L5-S1, lumbar 
radiculopathy, and degenerative disc disease, and lack of a 
low back condition was, essentially, the basis for denial of 
service connection in January 1972.  This evidence is new as 
it was not before VA at the time of the prior denial.  It is 
also material as it shows a previously unestablished fact, 
present low back diagnoses, that the veteran attributes to 
service. 

Therefore, under these circumstances, the Board concludes 
that the criteria for reopening the claim are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.   However, the Board 
finds that additional development is required before it may 
enter a final determination on the underlying merits of this 
claim.  This is discussed in the Remand below.


ORDER

A disability rating in excess of 10 percent for left 
nephrectomy is denied.

To the limited extent that new and material evidence to 
reopen the claim for service connection for PTSD has been 
received, the appeal is granted.


REMAND

Upon review of the claims file, the Board finds that 
additional evidentiary development is warranted.

The veteran and his representative contend that as a result 
of a vehicle accident he was involved in service, he has 
residuals of back strain.  The veteran's service medical 
records show that the veteran was riding in a trailer when it 
flipped resulting in low back strain.  As the records show 
that the veteran was specifically treated for a back injury 
which resulted in low back strain and continued complaints of 
back pain, the Board finds his statement that he injured his 
back in the accident to be credible.  In this regard, the 
Board notes that he indicated on his self-report of medical 
history at the time of this discharge that he had back 
trouble.  The question before the Board is whether the 
veteran currently has residual disability from low back 
strain as a result of the vehicle accident in service.  As 
this is a medical question, the veteran should be scheduled 
for a VA orthopedic examination, to include an opinion.

The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, will result in a 
denial of the reopened claim.  See 38 C.F.R. § 3.655(b) 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.

Finally, the Board points out that on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a)  and 38 C.F.R. § 3.159(b), as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination, by a physician, at an 
appropriate facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions. All appropriate tests and 
studies and/or consultation(s) should be 
accomplished, and all clinical findings 
should be reported in detail. 

The examiner should clearly identify any 
current disability involving the 
veteran's low back.  With respect to each 
such diagnosed disability, the examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that such disability is 
medically related to the veteran's active 
military service.  The examiner should 
specifically address whether the veteran 
has any residual disability as a result 
of low back strain which occurred as a 
result of a vehicle accident in service.  

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

3.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the appropriate VA medical 
facility.

4.  The RO must review the claims file 
and ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).   

5.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran claim for 
service connection for residuals of back 
strain.  If the veteran fails to report 
to the scheduled examination, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate, in 
adjudicating the claim.  Otherwise, the 
RO should adjudicate the claim in light 
of all pertinent evidence and legal 
authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to all legal authority considered, along 
with clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


